Citation Nr: 0708397	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-14 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include consideration as being secondary to a 
service-connected right knee disorder.  

2.  Entitlement to increased compensation for a service-
connected right knee disorder, currently evaluated as 
degenerative joint disease of the right knee rated 10 percent 
disabling, right knee instability rated noncompensably 
disabling, and right knee limited extension, rated 
noncompensably disabling.

3.  Entitlement to an initial rating higher than 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   

The claim for a higher rating for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current left knee disorder was not present 
until many years after service, and is not shown to have been 
caused or aggravated by a service-connected right knee.  

2.  The right knee disorder generally has not resulted in 
limitation of motion of the knee with flexion limited to 45 
degrees or less or in instability or subluxation, but limits 
extension by approximately 10 degrees.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, arthritis of the left knee may not be presumed to 
have been incurred in service, and a left knee disorder was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2006).  

2.  The criteria for a separate 10 percent rating for 
limitation of extension of the left knee are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-
04.  

3.  The criteria for a rating in excess of 10 percent rating 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 
9-98; VAOPGCPREC 9-04.  

4.  The criteria for a compensable rating for instability of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in October 2003, December 2003, and June 2004 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty to assist letter was provided prior to the 
adjudication of the claims.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional 


evidence that he had in his possession.  A letter dated in 
January 2007 included information regarding the possible 
disability rating and an effective date for the award of 
benefits if service connection is granted.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has declined a 
hearing.  He has been afforded VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For A Left Knee
 Disorder, Claimed As Being Secondary To A 
Service-Connected Right Knee Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifest within a 
year after service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims 


(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  



There is no evidence that a left knee disorder was present 
during service or that arthritis of the left knee was 
manifest within the first year after service.  A VA 
orthopedic consultation record dated in October 2003 reflects 
that the assessment was meniscus tear right knee and DJD both 
knees.  There was also a note indicating that "wear of knees 
started during military service."  It was reported that the 
veteran stated that he had an old history of right knee 
surgery in 1940's and that both his knees had bothered him 
since that time.  The Board notes that this does not appear 
to be a true medical opinion, but rather simply the examiner 
repeating the history given by the veteran.  Accordingly, it 
offers no significant support for the claim.  Thus, a left 
knee disorder was not incurred in or aggravated by service, 
and arthritis of the joint may not be presumed to have been 
incurred in service. 

The veteran's primary contention is the he has developed 
problems with his left knee secondary to a service-connected 
right knee disability.  Service connection has been 
previously established for a right knee disorder, currently 
evaluated as degenerative joint disease of the right knee 
rated 10 percent disabling, right knee instability rated 
noncompensably disabling, and right knee limited extension, 
rated noncompensably disabling.

The Board has noted that the veteran has expressed his own 
opinion that his service-connected right knee disorder had 
caused or aggravated a left knee disorder.  However, the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

There is conflicting medical evidence which pertains to the 
question of secondary service connection.  A VA treatment 
record dated in May 2005 reflects that the veteran was seen 
for a diagnostic arthroscopy of the service-connected right 
knee disorder.  The physician states that "Any aggravation 
to the left knee is as likely as not, related to the 
condition of the R. knee and having to take up slack in 
supporting the body."  The examiner did not offer any 
explanation for the basis of that opinion.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  See also Bloom v. West, 12 Vet. 
App. 185 (1999).  The Board also notes that the 

foregoing opinion seems to be equivocal as to whether or not 
any aggravation of the left knee actually exists by prefacing 
the opinion with the word "any."  An indefinite opinion is 
inadequate to support the claim.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).

The Board finds that the most probative medical opinion which 
is of record is contained in the report of a joints 
examination conducted by the VA in June 2006.  The 
examination report reflects that the examiner reviewed the 
claims file and conducted an examination of the veteran.  The 
examiner concluded that there was less than a 50-50 
probability that the veteran's left knee arthritis was caused 
by his right knee disorder.  The examiner further stated that 
the left knee arthritis was not aggravated by the right knee 
disorder.  In support of the opinion, the examiner noted that 
the veteran had a history of fracturing his left femur in 
five places when he was three years old.  The examiner 
further noted that the veteran stated that his left knee pain 
started approximately 1993, and that by 2003 X-rays revealed 
only mild arthritis.  The examiner noted that the 
osteochondroma of the right knee had been removed in 1944, 
and the veteran stated that he started using a cane only five 
years earlier.  The examiner stated that these facts lead him 
to believe that the mild left knee arthritis was related to 
normal use and age, and not related to the right knee 
osteochondroma surgery in service.  

The Board notes that this opinion is the only one which is 
based on full consideration of the disability history.  Thus, 
the preponderance of the competent evidence of record shows 
that the left knee arthritis is not etiologically related to 
or aggravated by the veteran's service-connected right knee 
disorder.  Therefore, the Board concludes that left knee 
arthritis was not proximately due to or the result of a 
service-connected disability.  



II.  Entitlement To Increased Compensation For A Service-
Connected Right Knee Disorder, Currently Evaluated As 
Degenerative Joint Disease Of The Right
 Knee Rated 10 Percent Disabling, Right Knee Instability 
Rated
 Noncompensably Disabling, And Right Knee Limited
 Extension, Rated Noncompensably Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
right knee disorder.  He asserts that the disorder causes 
multiple types of impairment including pain, limitation of 
motion, and instability.  

The RO has rated as the disorder as 10 percent disabling 
based on limitation of flexion due to degenerative joint 
disease, noncompensably disabling due to instability, and 
noncompensably disabling due to limited extension.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
A 40 percent rating is warranted for extension which is 
limited to 30 degrees.  A 50 percent rating is warranted for 
extension which is limited to 45 degrees.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's right knee disorder is not 
shown to produce limitation of flexion of the knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees.  Such levels of limitation 
are not shown on the VA examination of June 2006 which 
indicated that the veteran had flexion to 80 degrees.  A VA 
treatment record dated in May 2005 reflects 90 degrees of 
flexion.  A VA treatment record dated in April 2006 reflects 
flexion to 80 degrees on the right knee.  A VA treatment 
record dated in December 2006 reflects a range of flexion to 
75 degrees bilaterally.  Thus, the evidence does not indicate 
that a higher rating is justified when using actual ranges of 
motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The VA examination of June 2006 indicated that on 
range of motion testing the veteran had pain which began at 
20 degrees of flexion.  However, there is no indication that 
it was of such severity as to prevent him from utilizing that 
range of motion, and it was also noted that there was no 
additional loss of motion of repetitive use.  The Board 
concludes that the findings are not sufficient to warrant a 
higher rating.  Accordingly, the criteria for a disability 
rating higher than 10 percent for limitation of flexion due 
to a right knee disorder are not met.

With respect to whether a separate compensable rating may be 
assigned for limitation of extension of the right knee, the 
Board notes that the evidence is mixed. A VA treatment record 
dated in May 2005 shows that extension was limited by 5 
degrees.  A VA treatment record dated in April 2006 reflects 
that the veteran had limitation of extension to 15 degrees 
with pain on motion.  The report of an examination conducted 
by the VA in June 2006 reflects that the veteran lacked 8 
degrees of full extension of passive movement.  A December 
2006 VA treatment record reflects limitation of extension to 
5 degrees.   By averaging these findings, the Board finds 
that the limitation of extension most nearly approximates 
limitation of 10 degrees.  Additionally, the more recent 
measurements have shown findings consistently in line with 
the 10 percent rating.  Accordingly, the Board concludes that 
the criteria for assignment of a separate 10 percent rating 
for limitation of extension of the right knee are met.  

The Board also notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  The Board notes 
that prior to May 23, 2005, a 10 percent rating was in place 
for instability; however the RO determined that the evidence 
subsequent to that date did not reflect the presence of 
instability.  The Board concurs that the preponderance of the 
evidence contemporaneous to the current appeal shows that the 
disorder has not resulted in instability or subluxation.  In 
reaching this conclusion, the Board has noted that a VA 
treatment record dated in December 2006 indicated that the 
veteran had minimal laxity in the right knee.  However, other 
evidence shows no laxity at all.  For example, a May 2005 VA 
treatment records shows that there was no instability.  The 
VA examination in June 2006 specifically noted that there was 
no instability of the right knee on examination.  
Accordingly, a separate rating for instability or subluxation 
of the knee is not warranted.  


ORDER

1.  Service connection for a left knee disorder, claimed as 
being secondary to a service-connected right knee disorder, 
is denied.  

2.  A separate 10 percent rating is granted for limitation of 
extension for the right knee, subject to the laws and 
regulations applicable to the payment of monetary benefits.  

3.  A disability rating in excess of 10 percent for 
degenerative joint disease of the right knee with limitation 
of flexion is denied.

4.  A compensable disability rating for right knee 
instability is denied.


REMAND

The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  In the present case, the veteran's 
representative has asserted that the hearing loss examination 
which was conducted by the VA in April 2004 is too old to 
allow proper evaluation of the current severity of the 
disorder.  The Board notes that the examination is almost 
three years old.  A new examination would offer an 
opportunity to assess the current severity of any hearing 
loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
audiological and ear examinations to 
assess the current level of his bilateral 
hearing loss disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  The examiner is 
requested to report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and speech 
discrimination scores.

2.  Thereafter, the RO should readjudicate 
the hearing loss evaluation.  If any issue 
remains denied, provide the appellant and 
his representative with a new supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


